[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAR 20, 2007
                              No. 06-11307                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 04-00199-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMIE RENARDO GLOVER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 20, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Jamie Renardo Glover appeals his sentence of 72 months imposed on
remand for possession of a firearm by a convicted felon. See 18 U.S.C.

§ 922(g)(1). Glover argues that the district court erroneously calculated the

advisory Sentencing Guidelines range and his sentence is both procedurally and

substantively unreasonable. We affirm.

      Glover first contends that the district court miscalculated the advisory

Guidelines range by erroneously determining his criminal history score. In

substance, Glover contends that the district court “double counted.” Glover argues

that his previous felony conviction for battery on a law enforcement officer, which

served as the qualifying element for his present crime and was used to determine

his base level offense under section 2K2.1(a) of the Guidelines, should not have

been used in determining his criminal history points under section 4A1.1. We

disagree.

      Because Glover did not raise this objection before the district court, we

review his argument for plain error and conclude that no error occurred. United

States v. Raad, 406 F.3d 1322, 1323 (11th Cir.), cert. denied, __ U.S. __, 126 S. Ct.

196 (2005). Plain error occurs where “(1) there is an error; (2) that is plain or

obvious; (3) affecting the defendant’s substantial rights in that it was prejudicial

and not harmless; and (4) that seriously affects the fairness, integrity, or public

reputation of the judicial proceedings.” Id. (internal quotation marks omitted).



                                           2
The district court did not err because the “double counting” was permissible. See

United States v. Wimbush, 103 F.3d 968, 970 (11th Cir. 1997) (“[A] defendant’s

prior felony conviction can be considered to determine both his base level offense

under § 2K2.1(a) and his criminal history category under § 4A1.1.”).

      Glover next contends that his sentence is procedurally unreasonable, because

the district court did not follow the requirements of Booker. See United States v.

Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006) (“After Booker, a sentence may be

reviewed for procedural or substantive unreasonableness.”). Glover asserts that the

district court considered his criminal history, and he argues that criminal history is

not a factor that may be considered in sentencing. We disagree.

      We again review for plain error, because Glover did not raise his objection

before the district court, and we conclude that the district court committed no error.

A district court may consider the criminal history of a defendant in sentencing,

because the district court must consider factors such as the history of the defendant,

18 U.S.C. § 3553(a)(1); the need to promote respect for the law, id.

§ 3553(a)(2)(A); and the need to protect the public from future crimes of the

defendant, id. § 3553(a)(2)(C).

      Lastly, Glover contends that his sentence is substantively unreasonable in

the light of his criminal history. Glover refers to his “numerous automotive



                                           3
infractions and misdemeanor encounters” and argues that his sentence of 72

months is “greater than necessary.” This argument also fails.

      Because Glover raised an objection before the district court that arguably

encompasses this argument, we review the sentence for reasonableness, see United

States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005), rather than plain error. The

district court considered the section 3553(a) factors, and “[t]he weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Williams, 456 F.3d 1353, 1363 (11th Cir.

2006), petition for cert. filed, No. 06-7352 (Oct. 19, 2006). Glover’s sentence of

72 months falls at the low end of the advisory Guidelines range of 70 to 87 months

of imprisonment, and we “ordinarily . . . expect a sentence within the Guidelines

range to be reasonable.” Talley, 431 F.3d at 788. Glover’s sentence is reasonable.

      Glover’s sentence is

      AFFIRMED.




                                          4